      Case 5:20-cr-00171-PA Document 31 Filed 05/03/21 Page 1 of 8 Page ID #:135



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     SARA MILSTEIN (Cal. Bar No. 313370)
4    Assistant United States Attorney
     Violent & Organized Crime Section
5          1300 United States Courthouse
           312 North Spring Street
6          Los Angeles, California 90012
           Telephone: (213) 894-8611
7          Facsimile: (213) 894-3713
           Email:    sara.milstein@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                CR No. 5:20-00171-PA

13             Plaintiff,                     GOVERNMENT’S SENTENCING POSITION
                                              AND OBJECTIONS TO PRESENTENCING
14                   v.                       REPORT AS TO DEFENDANT CARLOS
                                              ESPRIU
15   CARLOS ESPRIU
                                              Hearing Date: 05/24/2021
16             Defendant.                     Hearing Time: 8:30 a.m.

17

18        Plaintiff United States of America, by and through its counsel
19   of record, the United States Attorney for the Central District of
20   California and Assistant United States Attorney Sara Milstein, hereby
21   files its sentencing position in the above-captioned case as to
22   defendant CARLOS ESPRIU.
23   //
24   //
25   //
26

27

28
      Case 5:20-cr-00171-PA Document 31 Filed 05/03/21 Page 2 of 8 Page ID #:136



1         This sentencing position is based upon the attached memorandum

2    of points and authorities, the files and records in this case, and

3    such further evidence and argument as the Court may permit.

4    Dated: May 3, 2021                   Respectfully submitted,

5                                         TRACY L. WILKISON
                                          Acting United States Attorney
6
                                          BRANDON D. FOX
7                                         Assistant United States Attorney
                                          Chief, Criminal Division
8

9                                               /s/
                                          SARA MILSTEIN
10                                        Assistant United States Attorney

11                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                            ii
      Case 5:20-cr-00171-PA Document 31 Filed 05/03/21 Page 3 of 8 Page ID #:137



1                       MEMORANDUM OF POINTS AND AUTHORITIES

2    I.   INTRODUCTION

3         Defendant CARLOS ESPRIU (“defendant”) pleaded guilty on January

4    19, 2021, pursuant to a plea agreement, to Count One of the

5    Indictment in United States v. CARLOS ESPRIU, aka “Barlosxantanx,”

6    CR No. 5:20-00171-PA.     Count One charged defendant with Attempted

7    Arson of a Building Used in Interstate and Foreign Commerce and Used

8    in Activities Affecting Interstate and Foreign Commerce, in

9    violation of 18 U.S.C. § 844(i).

10        On April 19, 2021, the United States Probation Office disclosed

11   the Presentence Report (“PSR”).         (CR 30.)   The government concurs

12   with the PSR’s offense-level calculation in paragraphs 21 through 32

13   of the PSR, per the United States Sentencing Guidelines, Nov. 1,

14   2018 ed. (“USSG” or “Sentencing Guidelines”), as this calculation

15   tracks the stipulated base-offense Guidelines level set forth in

16   paragraph 14 of the Plea Agreement.

17        The government submits that defendant’s Guidelines should be

18   calculated as follows:
19        Base Offense Level             :     24   [USSG §§ 2K1.4(a)(1)(B)

20
          Early Acceptance of
21        Responsibility                 :     -3   [USSG § 3E1.1(a), (b)]

22        Total Offense Level            :     21

23        The government agrees with the PSR’s determination that

24   defendant has zero criminal history points and falls within Criminal

25   History Category I.     PSR ¶ 37.

26        With a total offense level of 21, and given defendant’s

27   Criminal History Category of I, the resulting advisory Guidelines

28
                                              1
      Case 5:20-cr-00171-PA Document 31 Filed 05/03/21 Page 4 of 8 Page ID #:138



1    range is 37-46 months’ imprisonment, with a statutory mandatory-

2    minimum sentence of 60 months’ imprisonment.         Id. ¶ 84.

3          The government recommends that the Court impose a custodial

4    sentence of 60 months.     This proposed custodial term represents the

5    statutory mandatory minimum, which becomes the applicable Guidelines

6    range.   See id. ¶ 84.     The proposed sentence is also supported by

7    the factors set forth at 18 U.S.C. § 3553(a).

8          The government also recommends that the Court impose a two-year

9    period of supervised release to follow defendant’s custodial term, on

10   the terms and conditions set forth in the Second Amended General

11   Order 20-4.   The Court should also impose the stipulated restitution

12   amount of $5,426.64, and a mandatory special assessment of $100.              PSR

13   ¶¶ 14-15; Plea Agreement ¶¶ 2(h), 7, 12.         The government defers to

14   the PSR’s determination that defendant does not have the ability to

15   pay a fine and does not object to a waiver of the fine.           Id. ¶¶ 73-

16   82.

17   II.   STATEMENT OF FACTS

18         On May 31, 2020, a fire was set at the East Valley Republican
19   Women Federated (“EVRWF”) headquarters, located in La Quinta,

20   California.   The EVRWF, which purchases and ships goods throughout

21   the United States, is located in a shopping center and its windows

22   prominently display political signs, banners, and other items.

23         In investigating the cause of the fire, law enforcement reviewed

24   video footage from the EVRWF and a nearby business.           The footage

25   shows a man — later identified as defendant — running up to the front

26   of the EVRWF with a metal bat in hand.        When defendant approached the

27   front of the EVRWF, he began swinging the metal bat, shattering some

28
                                             2
      Case 5:20-cr-00171-PA Document 31 Filed 05/03/21 Page 5 of 8 Page ID #:139



1    of the EVRWF’s windows.      Defendant then dropped the bat to the ground

2    and took out of his backpack a set of three clear bottles that had

3    been bound together.     Defendant unscrewed the cap to one of the

4    bottles and inserted into the bottle an orange rag.           He then pulled a

5    green lighter from his right front pocket and lit the orange rag on

6    fire.   Defendant then threw the set of bottles through one of the

7    broken windows, and it appeared to hit against the metal pull-down

8    grate that was behind the broken glass.         Then, he grabbed the

9    backpack and bat and ran away.

10        Defendant returned to the EVRWF after about seven minutes.               He

11   smashed more windows and reached into the EVRWF to retrieve the

12   bottles.   About thirty seconds later, defendant again threw the

13   bottles into the EVRWF.      A fire immediately ignited, and defendant

14   ran back to his car and drove away.

15        After law enforcement responded to the EVRWF, they determined

16   that the cause of the fire was arson, and that the method of ignition

17   was a firebomb or Molotov cocktail, that is, a bomb and missile

18   having an explosive or incendiary charge of more than one-quarter

19   ounce, meeting the definition of destructive device, as defined in 26

20   U.S.C. §§ 5845(f)(1)(A) and (D).

21        Law enforcement executed search warrants on defendant’s

22   residence and car.     As a result of those search warrants, law

23   enforcement recovered a dash camera, among other items.           Stored on

24   the dash camera was a recording from June 28, 2020 in which defendant

25   spoke to a female in detail about lighting the fire at the EVRWF.               He

26   described his planning, his attempts to recruit others to help him,

27   and the steps he took to start the fire.         He explained to the female

28
                                             3
      Case 5:20-cr-00171-PA Document 31 Filed 05/03/21 Page 6 of 8 Page ID #:140



1    how, after setting the fire, he shaved his beard and altered his car

2    to make himself and his car look different from the night of the

3    fire.     He also gave his reasons for lighting the fire, explaining,

4    “when you do that, it’s a crime of passion . . . I know what I did, I

5    wasn’t drunk, I have no excuses.”       He went on to say that he did it

6    “to prove it to myself. . . . I’ve been saying I’m gonna do this

7    shit, then I did it.”

8    III. THE GOVERNMENT’S SENTENCING POSITION

9         The government submits that the factors set forth at 18 U.S.C.

10   § 3553(a) would be fulfilled by a custodial sentence of 60 months,

11   the statutory mandatory minimum sentence.

12        A.      18 U.S.C. § 3553(a)(1)

13        Section 3553(a)(1) requires the Court to consider the nature and

14   circumstances of the offense, as well as the history and

15   characteristics of the defendant.       Here, defendant grew up in a

16   stable, loving, and supportive household.         Despite those life

17   advantages, defendant planned and executed his firebombing of the

18   EVRWF.     He also appeared to boast about committing the crime,

19   admitting he did it to “prove” to himself that he could do it.

20        Defendant also served as a “scout” for people who smuggled

21   undocumented people into California.        PSR ¶ 39.    On two occasions

22   just ten days apart, he was arrested for attempting to drive

23   undocumented people through a highway checkpoint.          Id. ¶¶ 38-39.

24        In mitigation, defendant stated that he has regularly used drugs

25   and alcohol since he was a child.       Id. ¶¶ 55-61.     He has never

26   participated in drug treatment, and he is interested in doing so.

27   Id. ¶ 61.     He has a high school degree, and aspires to work in

28
                                             4
      Case 5:20-cr-00171-PA Document 31 Filed 05/03/21 Page 7 of 8 Page ID #:141



1    heating, ventilation, and air conditioning work, or welding.            Id. at

2    ¶ 65.

3         B.     18 U.S.C. § 3553(a)(2)

4         Section 3553(a)(2) requires the Court to consider the need for

5    the sentence to reflect the seriousness of the offense, to promote

6    respect for the law, to provide just punishment for the offense, to

7    afford adequate deterrence to criminal conduct, to protect the public

8    from future crimes of defendant, and to provide defendant with any

9    needed training and guidance.       These factors also support a custodial

10   sentence of 60 months.

11        This sentence should have a significant deterrent effect, as it

12   will be defendant’s only and longest-served sentence.           It will also

13   protect the public, especially given the dangerous nature of

14   defendant’s crime.     During defendant’s period of incarceration,

15   defendant can continue to take advantage of career training, drug and

16   alcohol treatment, and other enrichment programs, and supervised

17   release can provide him with resources to assist in his re-entry

18   after completing his prison term.       The sentence may also serve as a

19   general deterrent to similarly situated potential offenders.

20        C.     18 U.S.C. § 3553(a)(6)

21        Section 3553(a)(6) requires the Court to minimize sentencing

22   disparity among similarly situated defendants.          See United States v.

23   Saeteurn, 504 F.3d 1175, 1181 (9th Cir. 2007) (“Our sister circuits

24   generally agree that ‘Congress’s primary goal in enacting

25   § 3553(a)(6) was to promote national uniformity in sentencing rather

26   than uniformity among co-defendants in the same case.’”) (citations

27   omitted).    Here, a defendant with a similar criminal history who

28
                                             5
      Case 5:20-cr-00171-PA Document 31 Filed 05/03/21 Page 8 of 8 Page ID #:142



1    committed the same statutory offense would be subject to the

2    statutory mandatory minimum term of imprisonment of 60 months.

3          D.   THE REMAINING 3553(a) FACTORS ALSO SUPPORT THE SENTENCE
                REQUESTED BY THE GOVERNMENT
4
           Title 18, United States Code, Section 3553(a)(3) requires the
5
     Court to consider the kinds of sentences available.           A 60-month
6
     period of imprisonment, followed by a two-year period of supervised
7
     release, is a fair sentence, given the scope of potential harm of
8
     defendant’s offense, and provides punishment that is sufficient but
9
     not greater than necessary to address the offense.
10
           18 U.S.C. § 3553(a)(4) & (5) now merely require the Court to
11
     take the sentencing Guidelines as “advisory.”
12
     IV.   CONCLUSION
13
           For the foregoing reasons, the Court should find that defendant
14
     has four criminal history points and is Criminal History Category
15
     III, that the total offense level is 21, and that the mandatory
16
     minimum sentence is 60 months’ imprisonment.         The factors set forth
17
     in 18 U.S.C. § 3553(a) support the imposition of a 60-month sentence,
18
     followed by a two-year period of supervised release with conditions,
19
     and a special assessment of $100.
20

21

22

23

24

25

26

27

28
                                             6
